Fourth Court of Appeals
                                San Antonio, Texas
                                       July 19, 2018

                                   No. 04-18-00241-CV

                          IN THE INTEREST OF J.E.P, ET AL.,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00213
                        Honorable Karen Crouch, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to July 19, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court